RULE 161. INSPECTING, COPYING, AND DISSEMINATING JUVENILE PROBATION
           FILES

A. Inspecting and [c]Copying. Except as provided in paragraph (C), juvenile probation
   files shall be open to inspection and/or copying only by:

      1) the juvenile or the juvenile’s attorney of record in the instant proceeding;

      2) the attorney for the Commonwealth;

      3) the State Sexual Offenders Assessment Board;

      4) the Juvenile Court Judges’ Commission; or

      5) any other person, agency, or department by order of court.

B. [Electronic records] Juvenile Probation Information.

      1) [Records which are maintained electronically] Information maintained by
         juvenile probation offices other than juvenile probation files shall be subject
         to inspection and/or copying only pursuant to court order.

      2) Each juvenile probation office shall create a document, which describes the
         information that is maintained by the juvenile probation office concerning each
         juvenile. This document shall be open to inspection and copying pursuant to
         paragraph (A).

C. Contents of [o]Order. The order shall:

      1) specify who shall be permitted to inspect the [record] file, information, or any
         portion [of the record] thereof;

      2) specify who shall be permitted to copy the [record] file or information;

      3) state that the file or information received shall not be disseminated to any
         person, agency, or department not listed in the court order; and

      4) state that dissemination of any file or information received is a violation of the
         court order.
D. Disseminating.

      1)   The juvenile probation office has discretion to disseminate portions of its files
           or information to the juvenile, service providers, placement facilities, and
           courts and courts’ professional staff of other jurisdictions when facilitating
           placement, the delivery of services, treatment, or transfer of the case to, or
           supervision by another jurisdiction consistent with applicable Federal or state
           law.

      2)   Unauthorized dissemination of any file or information [contained in the
           juvenile probation file] to a person, agency, or department not permitted to
           inspect or copy the file pursuant to this rule may result in a finding of contempt
           of court.

                                         Comment

         Documents contained in the juvenile probation files are not a part of the official
court record unless the juvenile probation office officially files the documents in the
official court record. Those documents placed in the official court record are governed
by Rule 160 and 42 Pa.C.S. § 6307.

       Juvenile probation files containing a juvenile’s disclosures for the purpose
of treatment should be reviewed for potentially privileged communications prior
to dissemination. See, e.g., Commonwealth v. Carter, 821 A.2d 601 (Pa. Super.
2003).

       The notes of a juvenile probation officer, which describe the officer’s impressions
or personal observations but which are not included in a report to the court or other
report, are not considered a component of a juvenile probation file that is open to
inspection or copying under paragraph (A). “Juvenile probation files,” as used in
paragraph (A) and defined in Rule 120, is intended to include files existing in
whole or in part in either paper or digital form.

      Nothing in this rule is intended to preclude the juvenile probation office from
sharing information [in its file] with the juvenile.

Official Note: Rule 161 adopted May 21, 2012, effective August 1, 2012. Amended
August 23, 2012, effective immediately. Amended March 15, 2019, effective July 1,
2019.

Committee Explanatory Reports:




                                             2
       Final Report explaining the provisions of Rule 161 published with the Court’s
Order at 42 Pa.B. 3203 (June 9, 2012). Final Report explaining the amendments to
Rule 161 published with the Court’s Order at 42 Pa.B. 5734 (September 8, 2012). Final
Report explaining the amendments to Rule 161 published with the Court’s Order
at 49 Pa.B. __(__ __, 2019).




                                         3